 In the Matter, of GENERAL MOTORS CORPORATION, CHEVROLET' MOTORDIVISION, (GEAR AND AXLE-DETROIT)andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS' OF AMERICA (UAW-CIO)Case No. R-1[13-5.-Decided August 17,1942Investigatipn and Certification of Representatives:stipulation for certificationupon consent election.Mr. Frank 11. Bowen,for the Board.Mr.'Henry M. HoganandMr. Denton Jolly,of Detroit, Mich., forthe Company.Mr. Frederick IV. Bibber,of Detroit, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OP THE CASEUpon petition duly filed by International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of General MotorsCorporation, herein called the Company, engaged at Detroit, Michi-gan in_ the manufacture of equipment for the United States armedforces; the National Labor Relations Board provided for an appro-priate hearing upon due notice.On July 22, 1942, before a hearingwas held, the Company, the Union, and the Regional Director for theSeventh Region (Detroit, Michigan) entered into a "STIPULATION FORCERTIFICATION OF REPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on July 29, 1942, under the direction and supervision of theRegional Director, among all factory, shipping, and receiving clerks inthe material departments located in Plants 2 and 4 of the ChevroletMotor Division of the Company, excluding foremen, the chief clerk,and other supervisory employees, to.determine whether, or not theydesired to be represented by the Union for the purposes of collective43 N. L. R. B., No. 42.-296 n,GENERAL MOTORS CORPORATION297bargaining.On July^30, 1942, the Regional Director isshed'and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list_______________________________________13Total ballots cast-------------------------------------------- 10Total ballots challenged_____________________________________0Total blank ballots---------------------------------------=--0Total void ballots------------------------------------------- - 0Total valid votes cast---------------------------------------- 10Votes cast for International Union,, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO) _8Votes cast against International Union, United Automobile, Air-craft and Agricultural Implement Workers of America (UAW-CIO) -----------------------------------------------------2Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, ChevroletMotor Division (Gear and Axle), Detroit, Michigan, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.'2.All factory, shipping and receiving clerks in the material depart-ment located in Plants 2 and 4 of the Chevrolet Motor Division of theCompany, excluding foremen, the chief clerk, and other supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3. International Union, United Automobile Aircraft and Agricul-tural ImplementWorkers of America, affiliated with the Congressof Industrial Organizations has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of all employees in said unit, within the meaning of Section9 (a) of the Act.^CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relation's Board by Section 9 (c) of the National Labor Rela-tions Act,' 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT Is HEREBY CERTIFIEDthat International'Union, United Automobile,Aircraft and Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, has been designatedand selected by a majority of all factory, shipping and receiving clerksin the material department located in Plants 2 and 4 of ChevroletMotor Division (Gear and Axle) of General Motors Corporation; De-troit,Michigan, excluding foremen, the chief clerk,and other super-visory employees, as their representative for the purposes of collec-tive-bargaining, and that, pursuant to Section 9 (a) of the Act;International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated with the Congress of Indus-trialOrganizations, is the, exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to rates ofpay, wages,hours of employment,and other conditions of employment.